                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                         Plaintiff,
                                                         Case No. 20-CR-218-JPS-JPS
 v.

 JACOB VOELKNER,
                                                                         ORDER
                         Defendant.


         On November 17, 2020, the grand jury returned a six-count

indictment,     in     which   it     charged   Defendant   with     violations    of

21 U.S.C. § 841(a)(1), (b)(1)(A)(viii), (b)(1)(B), and (b)(1)(C). (Docket #1). On

January 20, 2021, the parties entered into a plea agreement as to Count Five

of the Indictment. (Docket #15 at 3). Therein, the Government agreed to

move to dismiss the remaining counts of the Indictment at sentencing. (Id.

at 4).

         On February 3, 2021, the parties appeared before Magistrate Judge

William E. Duffin for a plea colloquy pursuant to Federal Rule of Criminal

Procedure 11. (Docket #18). Defendant pleaded guilty to Count Five of the

Indictment. (Id.) After cautioning and examining Defendant under oath

concerning each of the subjects mentioned in Rule 11, Magistrate Judge

Duffin determined that the guilty plea was knowing and voluntary and that

the offense charged was supported by an independent factual basis

containing each of the essential elements of the offense. (Docket #19 at 1).

         Thereafter,    Magistrate      Judge   Duffin   filed   a    Report      and

Recommendation, recommending that: (1) Defendant’s plea of guilty be

accepted; (2) a presentence investigation report be prepared; and (3)



  Case 2:20-cr-00218-JPS Filed 02/18/21 Page 1 of 2 Document 24
Defendant be adjudicated guilty and have a sentence imposed accordingly.

(Id. at 2). Pursuant to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and

Federal Rule of Criminal Procedure 59(b), Magistrate Judge Duffin advised

the parties that written objections to that recommendation, or any part

thereof, could be filed within fourteen days of the date of service of the

recommendation. (Id.). To date, neither party has filed such an objection.

The Court has considered Magistrate Judge Duffin’s recommendation and,

having received no objection(s) thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #19) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 18th day of February, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                            Page 2 of 2
  Case 2:20-cr-00218-JPS Filed 02/18/21 Page 2 of 2 Document 24
